                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


                                                         MEMORANDUM DECISION AND
    CONTAGIOUS, LLC,
                                                         ORDER DENYING MOTION TO
                                                           MODIFY THE STANDARD
                  Plaintiff,
                                                            PROTECTIVE ORDER
    v.
                                                          Case No. 2:18-cv-00235-TC-PMW
    GROUPON, INC., and DOES 1-5,
                                                             District Judge Tena Campbell
                  Defendants.
                                                       Chief Magistrate Judge Paul M. Warner


         District Judge Tena Campbell referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Defendant Groupon, Inc’s

(“Defendant”) motion to amend the Standard Protective Order (the “Motion”). 2 The court has

carefully reviewed the written memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f)

of the Rules of Practice for the United States District Court for the District of Utah (“Local

Rules”), the court has concluded that oral argument is not necessary and will decide the Motion

on the basis of the written memoranda. See DUCivR 7-1(f).

                                             ANALYSIS

         Pursuant to Local Rule 26-2, “[u]nless the court enters a different protective order . . . the

Standard Protective Order [(“SPO”)] . . . shall govern and discovery under the [SPO] shall

proceed.” DUCivR 26-2(a)(1). The Motion seeks an order modifying four provisions of the SPO



1
    See docket no. 17.
2
    See docket no. 37.
Plaintiff Contagious, LLC (“Plaintiff”) opposes the Motion. 3 For the reasons set forth below, the

Motion is denied.

          The SPO allows “representatives, officers, or employees of a party (“ROE”) as necessary

to assist outside counsel with this litigation” to view documents marked confidential. 4 Defendant

asserts that this provision “essentially eviscerates the [confidential] designation.” 5 Defendant

argues that the SPO should be modified to prohibit the parties from disclosing confidential

documents to ROE, and in the event ROE need to view documents designated as confidential,

the party “should reach an agreement with the producing party or file a motion with the court.” 6

          The court disagrees that this provision of the SPO “eviscerates” the confidential

designation. Moreover, in the court’s view, Defendant’s proposed modification invites

unnecessary discovery motions this court would need to resolve. Such motions would be a waste

of the court’s – and the parties’ – time and resources. Accordingly, this requested modification is

denied.




3
  As Defendant points out in its reply memorandum, Plaintiff’s opposition was untimely.
Pursuant to Local Rule 37-1, “[t]he opposing party must file its response five business days after
the filing of the Motion.” DUCivR 37-1(6). Plaintiff did not file its response until September 10,
2018, seventeen (17) days after the deadline. However, Local Rule 37-1 also does not provide for
the filing of a reply memorandum, which Defendant filed. Nevertheless, the court has concluded
that Defendant’s request for a modification of the SPO should be denied based on the Motion
alone.
4
    SPO at 11, available at http://www.utd.uscourts.gov/usdc-forms.
5
    Docket no. 37 at 2.
6
    Id.
                                                   2
          Second, Defendant argues that “the disclosure of an expert’s identity would be a

disclosure of work product.” 7 The SPO requires disclosure of the identity of experts and permits

expert fact depositions if a party can show “a good faith, demonstrable basis independent of the

Disclosure Agreement or the information provided under subparagraph (a) that [the expert]

possesses facts relevant to this action, or facts likely to lead to the discovery of admissible

evidence.” 8 Defendant proposes that the SPO be modified to not require disclosure of an expert’s

identity and to prohibit expert fact depositions.

          The court again disagrees with Defendant. The SPO is the default protective order,

automatically governing disclosure in every case, and works well in the majority cases. The court

is unpersuaded by Defendant’s suggestion that this court mandates the disclosure of work

product by the terms of its own SPO. Moreover, Defendant has not demonstrated any

circumstances unique to this case which warrant a blanket prohibition on expert fact depositions.

Instead, Defendant again merely attacks the SPO itself. The court believes that the SPO

reasonably restricts discovery of counsel’s work with consultants and experts. No modification is

necessary. If the court thought otherwise, the SPO would not be standard. Therefore, this

requested modification is also denied.

          Next, Defendant proposes that, “when a receiving party believes that a producing party

has inadvertently produced privileged information . . . [t]he receiving party should be obligated

to notify the producing party of such circumstances.” 9 The Motion provides no basis for this



7
    Docket no. 37 at 3.
8
    SPO at 6.
9
    Id.
                                                    3
proposed modification. The court reiterates that the SPO is standard for good reason. In addition,

the court notes that Rule 26 of the Federal Rules of Civil Procedure addresses the disclosure of

privileged information. See Fed. R. Civ. P. 26(b)(5)(B). Rule 26 places the burden on the

producing party to notify the receiving party of the disclosure of privileged information. Absent a

stipulation from the parties or some articulation of good cause for the modification, this court

will not require more of the receiving party than the Federal Rules of Civil Procedure or the

SPO. Thus, this requested modification is also denied.

          Finally, Defendant proposes modifying the SPO to reflect the parties’ agreement

regarding the disclosure date of the identity of their experts. Since the Motion was filed, an

amended scheduling order 10 was entered which sets the deadline for disclosure of expert

identities. Therefore, the court concludes that modifying the SPO is unnecessary.

                                          CONCLUSION

          For all the foregoing reasons, the Motion 11 is hereby DENIED.

          IT IS SO ORDERED.

          DATED this 20th day of November, 2018.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




10
     See docket no. 53.
11
     See docket no. 37.
                                                 4
